Citation Nr: 1424442	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for IBS and assigned a noncompensable rating effective May 6, 2007, the day after his discharge from active duty. See 38 C.F.R. § 3.400(b)(2)(i).

In November 2012, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a January 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.


FINDING OF FACT

Since the grant of service connection, the Veteran's IBS has resulted in frequent episodes of bowel disturbance with abdominal distress


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for service-connected IBS have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.114, Diagnostic Code (DC) 7319 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.326(a) (2013).

a. Duty to Notify

The appeal of the noncompensable rating assigned the Veteran's IBS stems from a granted claim of service connection.  In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled with the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the "downstream elements" of the degree of disability and effective date assigned.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Here, an August 2007 letter informed the Veteran of the elements of service connection, including VA's general criteria for assigning a disability rating and determining the effective date, and also notified him of his and VA's respective responsibilities for obtaining relevant evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See id.; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, a March 2008 letter, supplemented by a May 2008 letter notified the Veteran of the evidence necessary to substantiate an initial increased rating claim and included the specific diagnostic criteria used to rate the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The claim was subsequently readjudicated in an August 2008 statement of the case and an April 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

b. Duty to Obtain Records

The Veteran's service treatment records, VA examination records, and statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

c. Duty to Provide an Examination

The Veteran was provided a VA examination to assess his IBS in October 2007.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the November 2012 Remand, the Board found that the prior VA examination may not reflect the current level of the Veteran's disability and remanded the claim so that the Veteran could be afforded another VA examination to determine the current severity of his service-connected IBS.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In December 2011, the AMC sent the Veteran a letter advising him that the nearest VA medical facility had been asked to schedule him for an examination in connection with his claim, and that facility would notify him of the date, place, and time of the examination.  The December 2011 letter informed the Veteran that, if he could not keep the appointment, or wanted to be rescheduled, he should notify the medical facility on the appointment notice as soon as possible.  The AMC further informed the Veteran that when a claimant, without good cause, fails to report for an examination or re-examination, the claim shall be rated based on the evidence of record, or even denied.  In January 2012, the Compensation and Pension Office sent the Veteran a letter advising him that he had been scheduled for a VA examination at the Pensacola Florida Joint Ambulatory Care Center (JACC) later that month.  This letter was not returned by the U.S. Postal Service as undeliverable; however, the Veteran failed to report for the January 2012 VA examination.  He has since failed to provide good cause for his failure to report.

Individuals for whom a re-examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.327(a).  Pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).

The Veteran has failed to provide any explanation for his failure to report.  There is no indication in the claims file that the Veteran did not receive notice of the VA examination and neither he nor his representative has requested that the examinations be rescheduled.  In fact, the Veteran's representative, in the October 2013 post-remand brief, acknowledged the Veteran's failure to appear for the scheduled examination and requested that adjudication proceed on the evidence currently of record.  Notably, the representative did not assert any failure of notice on the part of the VA or that the Veteran had "good cause" for failing to report as scheduled.  While VA has a duty to assist the Veteran in the development of his claims, the duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO actions and the Veteran's choice not to submit to VA re-examination, the Board finds that VA has no remaining duty under the VCAA with regard to the provision of a medical examination and opinion in conjunction with the claim of entitlement to an initial compensable rating for his IBS.  Accordingly, VA's duty to provide a VA examination is satisfied and the appeal will proceed on the evidence of record.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.655(b).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

d. VCAA Conclusion

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.

II.  Legal Criteria and Analysis

The RO granted service connection for IBS in February 2008, assigning a noncompensable rating, effective May 6, 2007, the day after his release from active duty.  The Veteran subsequently appealed this rating, contending that he is entitled to an initial rating of 10 percent rating for his service-connected IBS because he has frequent episodes of bowel disturbance and daily abdominal distress.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). 

The Veteran's IBS is rated under 38 C.F.R. § 4.114, DC 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under DC 7319, a 0 percent rating is assigned for mild symptoms; with disturbances of bowel function with occasional episodes of mild distress.  A 10 percent rating is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Based on the evidence of record, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran suffers from frequent episodes of bowel disturbance with abdominal distress, thus entitling him to a higher initial disability rating of 10 percent.  See 38 C.F.R. § 4.114, DC 7319.  In that regard, the Veteran clearly suffers from bowel disturbances.  The October 2007 VA examiner noted the Veteran's reported symptoms of bowel disturbance and indigestion, classifying the Veteran's bouts of diarrhea as "occasional" and his indigestion as "intermittent."  However, there is no indication in the examination report as to the actual frequency of the Veteran's episodes of intestinal distress.  Therefore, the Board accords more weight to the Veteran's March 2008 statement that he has diarrhea 3 to 4 times per week and daily abdominal disturbances.  In this regard, the Board notes that the Veteran is competent to make these assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board accepts the credibility of the Veteran's assertions concerning this impairment.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 10 percent for IBS is warranted since the award of service connection.  See 38 C.F.R. § 4.3; Fenderson, 12 Vet. App. at 126.

With respect to the effective date for the assigned rating, the RO assigned an effective date of May 6, 2007, based on the date of the Veteran's discharge from the service.  The Veteran has complained of symptoms of IBS during and since his service.  Thus, it is reasonable to conclude that the symptoms have not changed over the years since service, especially considering the Veteran has not alleged a worsening.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

Although a 10 percent rating is warranted, an even higher rating is not.  The Veteran does not claim, and the evidence of record does not show, severe symptoms with diarrhea, alternating diarrhea and constipation, or more or less constant abdominal distress, as would be required for a higher 30 percent rating.  See 38 C.F.R. § 4.114, DC 7319.  He specifically denied any constipation on VA examination in October 2007, and in March 2008 he stated that he has diarrhea only 3 to 4 times per week.

Accordingly, applying the doctrine of the benefit of the doubt, the Board finds the Veteran is entitled to an initial evaluation of 10 percent, but no higher, for IBS.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Extraschedular Rating

Referral of the Veteran's IBS for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's IBS with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His IBS is manifested by symptoms including indigestion, heartburn, and diarrhea.  Under the schedular criteria, IBS is generally compensated based on the frequency of abdominal distress and bowel disturbance, including diarrhea.  See 38 C.F.R. § 4.114, DC 7319.  Thus, the ratings assigned compensate for the Veteran's symptoms, including his frequent diarrhea, heartburn, and indigestion.  The Veteran does not have symptoms associated with his IBS that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115  

Moreover, as explained above, even if the Veteran's disability picture might not squarely fit into the rating criteria, any doubt as to its severity has been resolved in favor of this claim in assigning higher ratings.  There is simply no evidence of manifestations of his IBS so exceptional as to render application of the rating criteria impractical, even if certain symptoms are not specifically mentioned therein.  Further, a VA examiner in October 2007 considered his reported symptoms and did not suggest that they were unusual or exceptional for IBS.

Additionally, although specific examples of functional impairment, including with regard to activities of daily living and employment, are not mentioned in the rating criteria, the schedule of ratings is necessarily designed with a view toward compensating a wide range of functional limitations.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.21  (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  There is no indication that the effects of the Veteran's IBS on his ability to work or engage in activities of daily living are beyond those contemplated the ratings currently assigned under DC 7319. 

Because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, frequent periods of hospitalization are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, referral for extraschedular consideration is not warranted.  See id.  


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for irritable bowel syndrome is granted, effective May 6, 2007, subject to the rules governing payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


